Campbell, C. J.,
dissenting.
I do not concur in the views of the majority of the court.
The statute is : “It shall not be necessary to the validity of an assessment or of a sale of land for taxes, that it shall be assessed to its true owner; but the taxes shall be a charge on the land taxed, and the sale shall be a proceeding against the thing sold, and shall vest title in the purchaser, without regard to who may own the lands when assessed or when sold.”
The proceeding is against the-land, and not its owner. The important requirement is a description and valuation of the land, so as to show what is charged upon it, and it is not material that the owner’s name is not placed on the roll. He should know his own, and see to it that the taxes due on it are paid. I cannot embrace the idea, that because the State of Mississippi was put on the roll as owner of the land, when it was not the owner, a different result was produced from what would have followed putting as owner the name of some individual who was not the owner. True, the land of the State is not to be sold for taxes ; but this was not the land of the State, and describing it on the assessment-roll as such did not make it such. The land was the property of an individual, and subject to taxation and to sale for non-payment of taxes, if it had not been erroneously described as belonging to the State, says the opinion of the majority of the court. I reject the view that the blunder of describing the land as the property of the State had any effect whatever. It did not exempt *301the land from taxes or sale for them. It is not the owner, but the land, which is taxed, and it matters not in what name it is assessed, if it is liable to be taxed, and, in fact, is charged by being listed ' and valued. The. owner should not be allowed the refuge of having his lands assessed to the State, whereby to escape liability to a valid sale of them for taxes. It is admitted, that if the land had been described as the property of some person “ unknown,” it would have been subject to sale. This shows how unimportant the owner’s name is, and suggests the fallacy of ascribing such important consequences to the error of putting the State as owner on the roll, as results from the view of the court.
The proposition that because the laud was put on the roll as belonging to the State, it was like an execution commanding not-to sell that land, seems to me too fanciful. There is danger that the supposed analogy between a judgment and execution, and the machinery for collecting taxes may be pushed too far. It is not a close resemblance between them, rather fanciful than real, 1 think, and very apt to mislead, if too much relied on.
. I dissent from the view that the judgment of the Board of Supervisors, approving the assessment-roll, fixes the liability or non-liability of property to taxation and sale. The action of the board on the roll has been held necessary, it is true.; but tbe liability of land to taxation and sale is determined by other facts than the approval of the roll. The approval of the roll is a necessary step in the process of assessment of taxes, but the law fixes the liability to taxation and sale, and any judgment of the Board of Supervisors could neither tax what the law exempts, nor exempt what it taxes.
The law might dispense with the action of the Board of Supervisors altogether as to the roll; and I do not understand that adjudging the liability of property to be taxed has been committed to the Board of Supervisors, but that its intervention is for a very different purpose. Assessment is made by an assessor. Correction maybe made by the Board of Super*302visors, whose assent in some form to the assessment-roll has been made necessary to its finality.
I do not perceive any want of authority in this case for the collector to sell the land. It had been assessed by the assessor, and the roll was approved by the Board of Supervisors. The time for payment expired, and the taxes were not paid. If the collector had made a list of his own, and put this land as that of some person unknown, or of any person named who did not own it, and sold it, the sale would have been proper, according to the opinion of the majority.
I hold that this was unnecessary. The land was assessed, and taxes were due, and unpaid, and it was properly sold by virtue of the facts. It was not a case of property “ left un-assessed by the assessor,” and where the collector was to assess. The land was assessed. A mistake was made in assessing it as belonging to the State, but that did not alter the fact of ownership, and the land was in truth delinquent, although it did not appear by the roll to be so ; and the truth, and not an error, should prevail.